department of the treasury internal_revenue_service tege eo examinations date date tax_exempt_and_government_entities_division number release date legend org name of organization address address of organization year xx uil taxpayer identification person to contact telephone number fax number certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective october 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s for the year s ended september 20xx 20xx 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita b lough director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date taxpayer_identification_number legend org name of organization address address of organization year xx form tax_year s ended person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope renee b wells acting director eo examinations letter catalog number 34801v form 886-a i schedule no years period ended explanation of items name of taxpayer org legend org name of organization year xx issue org continue to meet the qualifications of an does the organization described in internal_revenue_code sec_501 c facts in 19xx an organization described in irc the records available for the organization org received exemption a sec_501 for the periods ending september examined it was found that the club is not in compliance with rev the year the organization receives nonmember revenue for use of its golf course golf cart rental_pool and tennis court and from food and beverage sales to nonmembers the exempt_organization failed to file form 990t to report their nonmember income nonmember events are carried on throughout 20xx and 20xx were proc inspection of the returns filed by the club for the prior years shows that the organization has not reported their nonmember income in excess of on form 990t since 20xx based on the amounts reported on the organizations income statement for tax_year ending september gross_receipts estimated from nonmember use of facilities information regarding nonmember exceeds the allowed portion of proceeds for tax_year ending september solicited but not provided 20xx 20xx was the percent of department of the treasury - internal_revenue_service form 886-a page schedule no form 886-a name of taxpayer org explanation of items years period ended law and discussion sec_501 states internal_revenue_code sec_501 provides for the exemption from federal income taxes for social clubs with these specifying attributes for exemption clubs organized for pleasure recreation and other non profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_501 sec_1 c a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues exemption will not be disqualified because it raises revenue from members through the use of club facilities or club activities and assessments however a club otherwise entitled to in connection with b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_589 1958_2_cb_266 provides that operational costs covered by nonmember patronage would be an indicator of inurement provided the club’s assets are distributable to club members upon dissolution this ruling is that a club can overall experience a loss in any the effect of department of the treasury - internal_revenue_service form 886-a page form 886-a name of taxpayer org explanation of items schedule no years period ended given business year of nonmember receipts over direct costs covering expenses that the members of the club would have to bare if income provided by nonmember patronage but inurement can take the form of any excess it were not for the revrul_1960_324 1960_2_cb_173 weighed the following factors in its findings that a club that makes its facilities available to the general_public on a regular recurring basis should no longer be recognized under sec_501 percentage of nonmember gross_receipts ranged from in this case gross_profit from the unrelated activities net profit overall and the number of outside unrelated functions it was also indicated compared to total functions of the club that internal analysis of the club showed that if these outside activities were discontinued a substantial increase in the amount of annual dues from club members would be necessary revproc_1971_17 cb sets forth the guidelines for determining the gross_receipts from the the use of a social club’s facilities by the general_public revenue_procedure also provides that in situations where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for the pleasure recreation or other non profitable purposes definition of items includable in the gross_receipts tests is established in this revenue_procedure revenue_procedure are the rules under which the host-guest relationship will be established also contained in this u s court_of_appeals 536_f2d_572 case stated there are factors to be considered when considering the effects of a social club’s nonmember receipts including the percentage of gross_receipts from nonmembers profit from non- member receipts the purpose for which a social club’s facilities are made available to nonmember groups and the frequency of use of club facilities made by nonmembers public law -pl date this public law defines limitations of nonmember gross_receipts a sec_15 of total gross_receipts department of the treasury - internal_revenue_service form 886-a page form 886-a explanation of items name of taxpayer org schedule no years period ended the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 c e e e frequency of use of the club facilities or services by nonmembers an unusual or single event nonrecurring on a year to year basis the nonmember income is viewed more favorably than nonmember income arising from frequent use by nonmembers that generates all that is record of nonmember use over a period of years a high percentage in one year by nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by see s rept 2d sess relatively small amounts c b big_number purposes for which the club’s facilities were made available to nonmembers whether the nonmember income generates net profits for the organization taxpayer's position the taxpayer has indicated that they are in agreement with this decision however i do not have a signed form_6018 government's position social clubs are required to follow revproc_1971_17 this procedure provides guidelines social clubs should follow when one of the requirements they engage in business with non-members that this procedure mandates is that social clubs document their levels of non-member income in various situations did not follow this required procedure which is why the analysis had to be performed based on organization’s own partial is unclear whether or not the organization has the estimation records available to provide an estimation of non-member receipts social_club it department of the treasury - internal_revenue_service form 886-a page form 886-a name of taxpayer org explanation of items schedule no years period ended the limitation is however a threshold circumstances are also required to be examined when reviewing the exempt status of an organization exempt under sec_501 the facts and in the terms of the facts and circumstances tests described in usa revenue rulings and pittsburgh press club v organization exceeding the gross_receipts tests by either percentage is unfavorable in that case only exceeded the percentage by two percent at the most club described in revrul_1960_324 had their exemption revoked of nonmember income over several years in revrul_1960_324 the club the the social based on the data that has been provided the green fees and cart rentals are an on-going activities and the organization has been operating without deficit for the years in question analysis shows that the gross_receipts from non-members subsidizes and has helped the organization cover expenditures that the club the members would have to bear alone the overall neither the facts and circumstances nor the gross_receipts_test fall to the benefit of the social_club is the gross_receipts_test fact that there are other areas that would make this percentage higher is far outside the range that was intended for even the facts and circumstances to come into play the percentage coupled with the the primary factor a substantial degree on a continuous basis the nonmember org has exceeded the permissible levels of non-member income to there was no one single receipts are earned throughout the year or unusual event that caused the club to exceed the threshold social clubs receiving more then of their receipts per pl and revproc_1971_17 facilities are not operating in an exempt fashion per the rules and regulations governing organizations exempt under sec_501 with limited exceptions no precedent was noted that discussed facts and circumstances of exemption where nonmember patronage was not within a few percentage points of organization has not met the requirements for continued exemption it has thus been determined that the a social club’s continued from nonmember usage of department of the treasury - internal_revenue_service form 886-a page schedule no form 886-a name of taxpayer org ' explanation of items years period ended a 50l c organization theses rules are provided to social as clubs when they received their exemption as evidenced by the social club’s determination_letter which was issued to them revocation of its tax-exempt status is warranted effective october 20xx as on a taxable entity the organization is required to file form u s_corporation income_tax return the tax periods ending or after september 20xx and all subsequent years additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations department of the treasury - internal_revenue_service form 886-a page
